Exhibit 10.1


EXTENSION OF EMPLOYMENT AGREEMENT






John R. Byers (“Employee”) and FPIC Insurance Group, Inc. (“Employer”) are
parties to an Employment Agreement dated January 1, 1999, as amended by an
Amendment to Employment Agreement dated December 14, 2001 (the “Employment
Agreement”).  The Employment Agreement provides for a three-year term of
employment by Employee and further provides that the term of Employee’s
employment thereunder may be extended for additional one-year terms prior to the
end of each calendar year.  The term of Employee’s employment under the
Employment Agreement has been so extended each year and currently continues
through December 31, 2009.


Pursuant to Section 1(a) of the Employment Agreement, Employer, acting through
its Chairman, hereby notifies Employee that the term of Employee’s employment
under the Employment Agreement has been extended for one additional year, and,
therefore, the term of Employee’s employment under the Employment Agreement
shall continue through December 31, 2010.  Furthermore, Employer hereby notifies
Employee that Employee’s annual salary provided for in Section 2(a) of the
Employment Agreement shall be $723,000 for 2008.


IN WITNESS WHEREOF, this Extension of Employment Agreement has been executed
this 7th day of December 2007.


 
      Accepted:  
FPIC INSURANCE GROUP, INC.
 
 
 
      /s/ John R. Byers  
By:
/s/ Kenneth M. Kirschner
John R. Byers
 
Kenneth M. Kirschner
Chairman of the Board


 
 


 